Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 24, 2018

                                     No. 04-18-00116-CR

                             Leonard Earl WHITE-WILLIAMS,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 227th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2017CR3193C
                       Honorable Kevin M. O'Connell, Judge Presiding


                                        ORDER

       Appellant’s reply brief was originally due to be filed on October 16, 2018. On the same
day, appellant filed a motion requesting an extension of time to file the reply brief until
November 1, 2018, for a total extension of fifteen days. The motion is GRANTED.


       It is so ORDERED on October 24, 2018.

                                                              PER CURIAM

ATTESTED TO: _________________________
             Keith E. Hottle
             Clerk of Court